Order entered September 17, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00194-CR

                        EDWARD LAMAR PORTER, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F18-00712-T

                                         ORDER
      Before the Court is appellant’s September 13, 2019 first motion for extension of time to

file his brief. We GRANT the motion and ORDER the brief due on or before October 7, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE